TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00134-CV



                        CRLP Research Boulevard, LLC, Appellant

                                               v.

  Williamson County Appraisal District and Travis Central Appraisal District, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 06-664-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant, CRLP Research Boulevard, LLC, has filed an unopposed motion to

dismiss this appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: June 12, 2008